                                                                                                                                                                !
                                                                                                                                                                /
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Pagelofl ~/',
                                                                                                                                                                 .[,




                                              UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                                  V.

                              Marcos Chavez-Nieto                                     Case Number: 2:19-mj-11979




     REGISTRATION NO. 27537508                                                                         DEC 3 0 2019
     THE DEFENDANT:
      IZI pleadedguiltytocount(s) 1 ofComplaint                                         isouni ,,.,,·,,      1
                                                                                                              .,
                                                                                                                   1 .,   m• ... 1 it'll'J'll,..   1

      •    was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                      Nature of Offense                                                                    Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                          1

      D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
      •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


iI                                               IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    •         TIME SERVED

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                                                                                t           r]('             __                    days


      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              MondaL_ December 30, 2019
                                                                              Date of Imposition of Sentence
                                         ,,.--•-··
                    \' \
                 ~\f--\~fl        . "t ' 'I       /)   ~.
                      ~ ...@J;,                   ~Jfl .
                                  .
                       .            ,1    ·-·r·
     Received                               1
                   DUSM




     Clerk's Office Copy                                                                                                                  2: 19-mj-11979
